Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 04/09/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Dirt scrapper seal as claimed in independent claim 1 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
Closest art DE 10 2011 080 748 substantially discloses a dirt scrapper, in Figure 3, as claimed with dirt scrapper assembly (200) for sealing a tube (210), comprising: an annular stiffening structure (230) adapted to connect with the tube (210), wherein the annular stiffening structure (230) comprises a plurality of first axial sections (270) equally spaced and extended along axial direction of the tube (210) on an outer side of the tube (210) and a second axial section (350) extended along axial direction of the tube (210) on inner side of the tube (210), wherein the plurality of first axial sections (270) and the second axial section (350) are connected by a connection section (360) of the stiffening structure (230) such that a bottom surface of the connection section (350) a cut section (235) at bottom surface extended over the length of each of the plurality of first axial sections (270) to provide flex to the plurality of first axial sections (270), and wherein each of the first axial sections (270) comprises a snap lock hook (240) at inner surface to connect the first axial sections (270) with the tube (210) via grooves (250) provided on outer surface of the tube (210) (Figure 3).       
	Prior art is silent about the annular stiffening structure (230) comprises a plurality of first axial sections equally spaced and extended along axial direction of the tube (210), and wherein the connection section (350) comprises a cut section at bottom surface extended over the length of each of the plurality of first axial sections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 9,581,246 substantially discloses a dirt scrapper, in Figures 1-3, as claimed with dirt scrapper assembly (1) for a plurality of first axial sections equally spaced and extended along axial direction of the tube (4) on an outer side of the tube (4) (lacks disclosure)  and a second axial section (80) extended along axial direction of the tube (4) on inner side of the tube (4), wherein the plurality of first axial sections and the second axial section (80) are connected by a connection section (82) of the stiffening structure (8) such that a bottom surface of the connection section (82) is bought into contact with an end surface of the tube (4), wherein the connection section (82) comprises a cut section at bottom surface extended over the length of each of the plurality of first axial sections  to provide flex to the plurality of first axial sections (lacks disclosure), and wherein each of the first axial sections comprises a snap lock hook at inner surface to connect the first axial sections  with the tube via grooves provided on outer surface of the tube (lacks disclosure).   US 9,581,246 is silent about the annular stiffening structure (8) comprises a plurality of first axial sections equally spaced and extended along axial direction of the tube (4) on an outer side of the tube (4), the connection section (82) comprises a cut section (235) at bottom surface extended over the length of each of the plurality of first axial sections  to provide flex to the plurality of first axial sections, and wherein each of the first axial sections comprises a snap lock hook at inner surface to connect the first axial sections  with the tube via grooves provided on outer surface of the tube.     
	Prior art is silent about the annular stiffening structure (230) comprises a plurality of first axial sections equally spaced and extended along axial direction of the tube a cut section at bottom surface extended over the length of each of the plurality of first axial sections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/NATHAN CUMAR/Primary Examiner, Art Unit 3675